RENDERED: JULY 8, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0501-DG

RICKY YOUNG AND SANDY
YOUNG                                                              APPELLANTS


               ON REVIEW FROM PULASKI CIRCUIT COURT
v.              HONORABLE TERESA WHITAKER, JUDGE
                       ACTION NO. 20-XX-00006


WILLIAM HOUSE AND PAULINE
HOUSE                                                                 APPELLEES


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: DIXON, MCNEILL, AND TAYLOR, JUDGES.

DIXON, JUDGE: Ricky and Sandy Young (collectively “the Youngs”) appeal the

Pulaski Circuit Court’s order affirming the judgment of the Pulaski District Court

finding them guilty of forcible detainer with respect to property owned by William

and Pauline House (collectively “the Houses”). After careful review of the brief,

record, and law, we reverse the opinion of the Pulaski Circuit Court and remand
the matter to the Pulaski District Court for entry of an order vacating the judgment

and dismissing the complaint.

                FACTS AND PROCEDURAL BACKGROUND

             On September 8, 2020, the Houses filed a forcible detainer complaint

against the Youngs. A hearing was held on September 22, 2020. Due to COVID-

19 protocols, the Youngs were expected to attend remotely. Counsel for the

Youngs called his clients as witnesses; however, after an unsuccessful attempt to

reach them via the phone number provided in the record, the court denied

counsel’s request to make additional attempts, and they did not testify.

Consequently, Pauline House was the sole witness, and the facts are not in dispute.

             The Houses are the owners of the property at issue, and the Youngs

have been their tenants for five years. After a prior lease expired, the Youngs

rented the property month-to-month with rent payable between the 1st and 3rd of

each month. There were no allegations of unpaid rent. Written notice to vacate

within 30 days was provided to the Youngs on August 8, 2020, but they did not

vacate the property. After the close of evidence, the court concluded that, contrary

to the Youngs’ assertion, the written notice to vacate was sufficient and adjudged

the Youngs guilty of forcible detainer.

             The Youngs appealed to the Pulaski Circuit Court arguing the Houses

had provided insufficient notice. In its opinion affirming, the circuit court stated


                                          -2-
that the notice to vacate should have been provided on August 1, 2020, instead of

August 8, in order to terminate the Youngs’ lease on September 1, 2020.

However, the court found that the matter was moot because it had been more than

four months since the Houses demonstrated their intent to terminate the Youngs’

tenancy, and “the main issue of contention in this case was always a lack of time –

and not whether [the Houses] could terminate the tenancy[.]” We granted

discretionary review.

                           STANDARD OF REVIEW

             As the Youngs’ claims involve questions of law, our review is de

novo. Pennyrile Allied Cmty. Servs., Inc. v. Rogers, 459 S.W.3d 339, 342 (Ky.

2015).

                                    ANALYSIS

             As an initial consideration, because the Youngs vacated the premises

following the denial of their direct appeal, we must determine whether this matter

is moot. A matter is moot when the judgment sought “‘cannot have any practical

legal effect upon a then existing controversy.’” Morgan v. Getter, 441 S.W.3d 94,

99 (Ky. 2014) (citing Benton v. Clay, 192 Ky. 497, 500, 233 S.W. 1041, 1042

(1921)). Despite their relocation, the Youngs claim our review is proper given that

the forcible detainer judgment has collateral consequences – for instance,

damaging their credit and negatively impacting their future ability to obtain


                                         -3-
housing, employment, and benefits. Alternatively, the Youngs argue that we

should review the matter under the public interest exception to mootness and cite

in support Shinkle v. Turner, 496 S.W.3d 418 (Ky. 2016), and Phillips v. M & M

Corbin Properties, LLC, 593 S.W.3d 525 (Ky. App. 2020). While the Youngs’

assertion of collateral consequences may have merit, we hold that the public

interest exception applies.

             To meet the public interest exception, a litigant must clearly show

that: “(1) the question presented is of a public nature; (2) there is a need for an

authoritative determination for the future guidance of public officers; and (3) there

is a likelihood of future recurrence of the question.” Morgan, 441 S.W.3d at 102

(citation omitted). The Supreme Court of Kentucky has previously concluded that

“the proper and efficient application of the law pertaining to the special statutory

proceeding for forcible entry and detainer is a matter of public interest[,]”

satisfying the first criteria. Shinkle, 496 S.W.3d at 420. Additionally, as there is

no appellate guidance concerning the notice provision at issue herein, and given

the import of notice in the proper execution of these ever-prevalent causes of

action, we likewise conclude that the remaining criteria have been established.

Accordingly, we shall review the merits of the Youngs’ arguments.

             The Youngs contend the court erred in affirming the judgment of guilt

where: (1) due to improper notice, the Houses did not have the right of immediate


                                          -4-
possession at the time they filed their complaint, and (2) the Youngs were denied

due process by the court’s refusal to make a second attempt to obtain their

testimony. Because we agree that the underlying action should be dismissed for

the Houses’ failure to provide adequate notice, as we will detail below, we do not

reach the merits of the Youngs’ due process claim.

                Forcible detainer is a special statutory proceeding which deals

exclusively with the present right of possession of real property and is governed by

KRS1 383.200-285. Shinkle, 496 S.W.3d at 421-22. “In Kentucky, a tenant is

guilty of a forcible detainer when he refuses to vacate the premises after his right

of possession has ended.” Id. at 421; KRS 383.200(3)(a). Under the Uniform

Residential Landlord and Tenant Act (URLTA),2 codified at KRS 383.500-705, a

month-to-month tenant’s right to possession may be terminated by the landlord or

the tenant giving written notice to the other “at least thirty (30) days before the

periodic rental date specified in the notice.” KRS 383.695(2). A tenant can only

be guilty of forcible detainer if he or she remains after the notice period has

expired. Shinkle, 496 S.W.3d at 424.




1
    Kentucky Revised Statutes.
2
  In accordance with KRS 383.500, URLTA was enacted without amendment by Pulaski
County, Ky., Ordinance No. 120.1 (Aug. 10, 1993), and is, therefore, controlling in this matter.
For clarity, we will refer to KRS instead of the parallel ordinance citations.



                                               -5-
               Though the proper application of KRS 383.695(2) is a matter of first

impression, the plain meaning of the statute controls. Executive Branch Ethics

Comm’n v. Stephens, 92 S.W.3d 69, 73 (Ky. 2002). KRS 383.695(2) requires not

only that notice be provided 30 days in advance but also mandates that it occur

wholly prior to a specified periodic rental date.3 4 Applying KRS 383.695(2), for

the Houses to obtain the right of immediate possession to the property, as required

by KRS 383.200(3)(a) to sustain their September 8, 2020, complaint, notice must

have been given 30 days prior to September 1, 2020, the closest periodic rental

date.5 As the evidence conclusively demonstrates that notice was provided only 23

days in advance of September 1, 2020, the district court’s conclusion that the

Youngs were afforded sufficient notice is erroneous.

               Lastly, we must determine whether the circuit court, which agreed that

the notice was improper, was correct that the subsequent passage of time cured the

deficiency. As the Kentucky Supreme Court in Shinkle, 496 S.W.3d 418,

decisively rejected the concept of curing, we conclude the court erred.



3
 See also RESTATEMENT (SECOND) OF PROPERTY, LAND. & TEN. § 1.5 cmt. f (1977); 3A
ROBERT A. KEATS, Ky. Prac. Real Estate Transactions § 26:11 (2021).
4
  In contrast, as detailed in Shinkle, in cases in which URLTA does not apply, one month’s
notice, with no constraints on when in the rental period it must be given, is all that is required by
KRS 383.195.
5
  KRS 383.565(2) establishes that the beginning of the month is the default periodic rental date
unless the parties agree otherwise.

                                                 -6-
             In Shinkle, the Court denounced the lower court’s attempt to cure the

premature filing of a forcible detainer complaint by delaying its finding of guilt

until after the proper time for notice had expired. Id. at 423-24. In so holding, the

Court emphasized that, “[a] forcible detainer action focuses upon and determines

which party is entitled to present possession of the property at the commencement

of the action, not at some later date.” Id. at 422 (citations omitted). Herein, while

the circuit court did not expressly attempt to circumvent the applicable notice

requirements, its conclusion that the matter is moot has the same practical effect.

Noncompliant notices are considered invalid and cannot serve to terminate a

tenant’s right of possession. Pack v. Feuchtenberger, 232 Ky. 267, 22 S.W.2d 914

(1929). Absent proper notice to the Youngs, the Houses’ forcible detainer

complaint necessarily fails for want of a cause of action and should be dismissed.

Shinkle, 496 S.W.3d at 423; Clay v. Terrill, 670 S.W.2d 492 (Ky. App. 1984).

                                  CONCLUSION

             Therefore, and for the forgoing reasons, the opinion of the Pulaski

Circuit Court is REVERSED and the matter is REMANDED to the Pulaski District

Court for entry of an order vacating the forcible detainer judgment and dismissing

the underlying action.



             ALL CONCUR.


                                         -7-
BRIEF FOR APPELLANT:      NO BRIEF FOR APPELLEE.

James Fahringer
Somerset, Kentucky

Evan B. Smith
Prestonsburg, Kentucky




                         -8-